Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152905                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  In re STURGIS, Minors.                                             SC: 152905                                        Justices
                                                                     COA: 324127
                                                                     Wayne CC Family Division:
                                                                     13-514853-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 3, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 19, 2016
           p0216
                                                                                Clerk